UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4398


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS PHELPS HAMILTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00002-RLV-DSC-1)


Submitted:   March 31, 2015                     Decided:   April 7, 2015


Before KING and    AGEE,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D.   Baker  McIntyre,   III, Charlotte,  North   Carolina,  for
Appellant. Anne M. Tompkins, United States Attorney, Anthony J.
Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A jury found Thomas Phelps Hamilton guilty of manufacturing

marijuana,    in    violation       of    21   U.S.C.    § 841(a)         (2012),   and

possessing firearms and ammunition after having been convicted

of a felony, in violation of 18 U.S.C. § 922(g)(1) (2012).                           On

appeal,     Hamilton       challenges      his   convictions         and     180-month

sentence.    Finding no error, we affirm.

                                          I.

      Hamilton first argues that the district court abused its

discretion    by    admitting       the   testimony      of    Trooper      Richardson

under Federal Rule of Evidence 404(b).                    We review a district

court’s “decision to admit evidence under Rule 404(b) for abuse

of discretion.”          United States v. Byers, 649 F.3d 197, 206 (4th

Cir. 2011).       Under Rule 404(b), evidence of prior bad acts may

be    admitted      as     proof     of    “motive,       opportunity,         intent,

preparation, plan, knowledge, identity, absence of mistake, or

lack of accident” but “not . . . to prove a person’s character

in order to show that on a particular occasion the person acted

in   accordance    with     [his]    character.”        Fed.    R.   Evid.     404(b).

“Rule 404(b) is an inclusive rule, admitting all evidence of

other   crimes     or    acts   except    that   which    tends      to    prove    only

criminal disposition.”           United States v. Wilson, 624 F.3d 640,

651 (4th Cir. 2010) (internal quotation marks omitted).                        “To be

admissible under Rule 404(b), evidence must be (1) relevant to

                                           2
an issue other than character; (2) necessary; and (3) reliable.”

United   States    v.    Siegel,     536    F.3d       306,   317    (4th   Cir.    2008)

(internal    quotation      marks    omitted).           Nevertheless,       potential

Rule 404(b) evidence should be excluded if its probative value

is   substantially       outweighed       by     its    unfair      prejudice     to    the

defendant.     United States v. Johnson, 617 F.3d 286, 296-97 (4th

Cir. 2010).

       Trooper Richardson testified only that he saw Hamilton in

possession    of    a    handgun     in    2005.         We    conclude     that       this

testimony meets all the criteria for admissibility under Rule

404(b), and that the district court’s careful ruling with regard

to the scope of Trooper Richardson’s testimony, combined with

the limiting jury instructions, eliminated the risk of unfair

prejudice.     Accordingly, we find no abuse of discretion in the

district    court’s      admission    of       Trooper    Richardson’s       testimony

under Rule 404(b).

                                           II.

       Next, Hamilton contends that the district court erred by

applying     the    four-level       enhancement          under      U.S.   Sentencing

Guidelines Manual § 2K2.1(b)(6)(B) (2013) for possession of a

firearm or ammunition in connection with another felony offense.

When   evaluating       Sentencing    Guidelines         calculations,       we    review

the district court’s factual findings for clear error and its

legal conclusions de novo.            United States v. Cox, 744 F.3d 305,

                                           3
308   (4th    Cir.       2014).        Section       2K2.1(b)(6)(B)         provides        for   a

four-level enhancement if a defendant “used or possessed any

firearm      or        ammunition      in    connection           with      another         felony

offense.”         The purpose of this enhancement is “to punish more

severely a defendant who commits a separate felony offense that

is    rendered      more    dangerous        by      the    presence        of    a   firearm.”

United States v. Jenkins, 566 F.3d 160, 164 (4th Cir. 2009)

(internal quotation marks omitted).                        A firearm or ammunition is

possessed “in connection with” another felony offense “if the

firearm      or    ammunition       facilitated,           or    had     the     potential        of

facilitating, another felony offense.”                          USSG § 2K2.1(b)(6), cmt.

n.14(A).          The     Guidelines         provide        a    presumption          for     drug

trafficking        offenses:        the     firearm        is    presumed        to   have     the

“potential        of    facilitating        another        felony      offense”       when     the

“firearm      is        found     in      close       proximity        to        drugs,      drug-

manufacturing            materials,         or       drug-paraphernalia.”                     USSG

§ 2K2.1(b)(6), cmt. n.14(B); see United States v. Paneto, 661

F.3d 709, 717 (1st Cir. 2011) (“[I]n a situation in which the

additional felony is drug trafficking, the guideline means that

the enhancement is appropriate whenever the firearm is in close

proximity to the drugs.”).

       After reviewing the record, we conclude that the district

court     properly         applied        the        four-level        enhancement           under

§ 2K2.1(b)(6)(B).            At least one of the firearms was found in

                                                 4
close   proximity    to   the      marijuana       manufacturing     operation     and

other drug paraphernalia.            Moreover, the evidence suggests that

Hamilton’s possession of firearms was not a “mere accident or

coincidence.”      Jenkins, 566 F.3d at 163.                Rather, it is apparent

that    the   firearms     were      “present       for     protection    [and]    to

embolden” Hamilton.        United States v. McKenzie-Gude, 671 F.3d

452, 464 (4th Cir. 2011) (internal quotation marks omitted).

Thus,    whether    applying       the      proximity       presumption   for     drug

trafficking     offenses      or      the       generally    applicable    standard

articulated in the commentary to the Guidelines, the district

court did not err by applying the four-level enhancement.

                                         III.

       We affirm the district court’s judgment.                    We dispense with

oral    argument    because     the      facts     and    legal    contentions    are

adequately    presented    in      the    materials       before   this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            5